DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 2-5, the claims are rejected for the same reason as claim 1, as dependent claims inherently contain the same claim language as parent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal (US 20160074283) in view of Zhang (US 20190086326).

Regarding claim 1, A smart medicine case unit, comprising: a main case having an accommodation space to store a component therein (Aggarwal: figure 4 & “FIG. 4 is an exploded view of the pill box 200 and showing the body 202, the lid 204, the pivots 206, the tray 208, and the grid 246” (Aggarwal: paragraph 68)); 
a medicine case accommodated in the accommodation space of the main case, the medicine case including a plurality of medicine compartments that are partitioned to separately accommodate various types of medicine (“In accordance with one embodiment of the invention, the grid 216 is also configured to support pills in downwardly protruding wells 218 that are also arranged in a matrix of three (3) parallel rows 220 a-c perpendicular to seven (7) parallel columns 222 a-g” (Aggarwal: paragraph 68)); 
a circuit board arranged between the medicine case and the main case (“Electronics 240 on power control boards (“PCBs”) 240a, 240b, 240c are supported by the body portion 202 below wells 218a, b, c, and other wells 218 of the grid 216, as shown in FIG. 5A” (Aggarwal: paragraph 75)), 
wherein a sensor provided at a position corresponding to each of the compartments and a communication device configured to transmit a signal sensed by the sensor to a mobile terminal such as a smartphone are mounted on the circuit board (“The electronics 240 control operation of the pill box 200, including detecting the presence and/or removal of pills from respective wells 210 of the tray or respective wells 218 of the grid 216, as discussed further below. By placing the electronics 240 below the grid 216, the electronics are not easily seen or accessible by the user 104. The electronics 240 may be positioned in other locations in the pill box 200, such as at the side or back of the body portion 202, or example. If the grid 216 is not provided, a plastic plate may be provided above the electronics 240 for protection. The electronics 240 include capacitance sensors or a capacitance sensor array below the grid 216 and supported on the PCB 240a, to sense the presence or absence of pills in respective wells” (Aggarwal: paragraph 75) & (“The medication container may communicate via one or more networks with an application (“App”) on a user's device, such as computer, laptop, smartphone, tablet, etc. and/or a central processing center accessible via one or more networks that sends reminders to take medication, provides a dashboard (display) of a patient's medication schedule and adherence history, and allows communication between the user and optionally the user's care community, which may include, for example, a guardian, family, close friends, trusted individuals, insurance providers and/or healthcare providers, for example” (Aggarwal: paragraph 17)); 
and a top cover rotatably coupled to the main case to selectively open and close the medicine compartments of the medicine case by a rotational motion (Aggarwal: figure 3 & “FIG. 3 is a perspective view of the pill box 200 with the lid 204 in an open position. The lid 204 is pivotally coupled to rear corners of the body portion 202 by pivots 206” (Aggarwal: paragraph 67)).
The claimed sensor being an optical sensor and respectively include light-transmitting holes through which light is transmitted is not specifically disclosed by Aggarwal. Zhang teaches a medicine container with a corresponding hole allowing for a laser light sensor to shine through and detect if medicine is present or not (“According to some embodiments of the present disclosure, the medicine monitoring device further comprises the medicine container, wherein the medicine container comprises at least one subunit for holding the medicine, each subunit is provided with a through hole and is correspondingly provided with the laser device and the laser detecting device provided, the laser device being configured to emit the laser light to be irradiated onto the surface of the medicine in the subunit through the through hole, the laser detecting device being capable of receiving the laser light reflected back through the through hole and obtaining the spectrum of the medicine in the subunit” (Zhang: paragraph 8)). Modifying Aggarwal to use a medicine container with a hole and a light sensor would 

Regarding claim 5, the claim is interpreted and rejected as claim 1 stated above.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal in view of Zhang and further in view of Official Notice.

Regarding claim 2, The smart medicine case unit of claim 1, further comprising: a Hall sensor provided on the circuit board; a magnet provided in the top cover at a position corresponding to the Hall sensor; and a magnetic body positioned between the Hall sensor and the magnet to allow a magnetic force of the magnet to reach the Hall sensor is not specifically disclosed by Aggarwal and Zhang. Examiner takes Official Notice that it is well known to one of ordinary skill in the art to use Hall effect sensors and magnets to detect the opening or closing of an enclosure. Modifying Aggarwal and Zhang to include a Hall effect sensor on the circuit board and a magnet in the case would increase the overall functionality of the system by providing the user with means to detect when the case was opened or closed. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Aggarwal and Zhang according to Official Notice.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correcting any 112 issues.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689